


Exhibit 10.17

 

1998 IMS HEALTH INCORPORATED
NON-EMPLOYEE DIRECTORS’ STOCK INCENTIVE PLAN

 

(As Amended and Restated as of December 12, 2005)

 

1.  Purpose of the Plan

 

The purpose of the Plan is to aid the Company in attracting, retaining and
compensating non-employee directors and to enable them to increase their
proprietary interest in the Company. The Plan is intended to benefit the Company
and its shareholders by enabling non-employee directors of the Board to have a
greater personal financial stake in the Company, and reinforcing such directors’
common interest with shareholders in increasing the value of the Shares on a
long-term basis. In furtherance of this purpose, the Plan provides for periodic
grants of Options, Restricted Stock, and Restricted Stock Units, and the
opportunity for non-employee directors to elect deferred and alternative forms
of compensation in lieu of cash fees for service as a director, including
Options, Shares, and Deferred Share Units.

 

2.  Definitions

 

The following capitalized terms used in the Plan have the respective meanings
set forth in this Section:

 

(a)  Act: The Securities Exchange Act of 1934, as amended, or any successor
thereto.

 

(b) Award: An Option, a Share of Restricted Stock, or Restricted Stock Unit
granted under the Plan, or an Option, Share, or Deferred Share Unit granted in
lieu of cash directors fees under the Plan.

 

(c)  Beneficial Owner: As such term is defined in Rule 13d-3 under the Act (or
any successor rule thereto).

 

(d)  Board: The Board of Directors of the Company.

 

(e)  Change in Control: The occurrence of any of the following events:

 

(i)     any Person (other than the Company, any trustee or other fiduciary
holding securities under an employee benefit plan of the Company, or any company
owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of stock of the Company),
becomes the Beneficial Owner, directly or indirectly, of securities of the
Company representing 20% or more of the combined voting power of the Company’s
then-outstanding securities;

 

(ii)    during any period of twenty-four months (not including any period prior
to the Effective Date), individuals who at the beginning of such period
constitute the Board, and any new director (other than (A) a director nominated
by a Person who has entered into an agreement

 

--------------------------------------------------------------------------------


 

with the Company to effect a transaction described in Sections 2(e)(i), (iii) or
(iv) of the Plan, (B) a director nominated by any Person (including the Company)
who publicly announces an intention to take or to consider taking actions
(including, but not limited to, an actual or threatened proxy contest) which if
consummated would constitute a Change in Control or (C) a director nominated by
any Person who is the Beneficial Owner, directly or indirectly, of securities of
the Company representing 10% or more of the combined voting power of the
Company’s securities) whose election by the Board or nomination for election by
the Company’s shareholders was approved in advance by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
thereof;

 

(iii)    the shareholders of the Company approve any transaction or series of
transactions under which the Company is merged or consolidated with any other
company, other than a merger or consolidation (A) which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than 66(2/3)% of the
combined voting power of the voting securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation and (B) after
which no Person holds 20% or more of the combined voting power of the
then-outstanding securities of the Company or such surviving entity; or

 

(iv)    the shareholders of the Company approve a plan of complete liquidation
of the Company or an agreement for the sale or disposition by the Company of all
or substantially all of the Company’s assets.

 

(f)  Committee: The Compensation and Benefits Committee of the Board.

 

(g)  Company: IMS Health Incorporated, a Delaware corporation.

 

(h)  Deferred Share Unit: An Award granted under Section 8 upon deferral of cash
compensation representing a contractual commitment of the Company to deliver to
the Participant, at a specified future date, one Share in settlement of the
deferral. Dividend equivalents equal to the value of dividends on outstanding
shares shall be paid or credited on Deferred Share Units, if and subject to such
terms as may be specified by the Committee, including terms ensuring convenient
administration of the Plan.

 

(i) Disability: Inability to continue to serve as a non-employee director of the
Board due to a medically determinable physical or mental impairment which
constitutes a permanent and total disability, as determined by the Committee
(excluding any member thereof whose own Disability is at issue in a given case)
based upon such evidence as it deems necessary and appropriate. A Participant
shall not be considered disabled unless he or she furnishes such medical or
other evidence of the existence of the Disability as the Committee, in its sole
discretion, may require.

 

--------------------------------------------------------------------------------


 

(j) Effective Date: June 30, 1998.

 

(k) Fair Market Value: On a given date, the arithmetic mean of the high and low
prices of the Shares as reported for such date, or if no trade was reported for
such date then on the latest preceding date for which a trade was reported, by a
recognized reporting service designated by the Committee.

 

(l) Option: A stock option granted under the Plan.

 

(m) Participant: Any director of the Company who has been granted an Award under
the Plan, for so long as the Award is outstanding.

 

(n) Person: As such term is used for purposes of Section 13(d) or 14(d) of the
Act (or any successor section thereto).

 

(o) Plan: The 1998 IMS Health Incorporated Non-Employee Directors’ Stock
Incentive Plan, as amended and restated.

 

(p) Restricted Stock: An Award of a Share subject to a risk of forfeiture and
non-transferability restrictions granted under Section 7 of the Plan.

 

(q) Restricted Stock Unit or RSU: An Award, granted under Section 7,
representing a contractual commitment of the Company to deliver to the
Participant, at a specified future date, one Share, if specified vesting
conditions are met. Dividend equivalents equal to the value of dividends on
outstanding shares shall be paid or credited on RSUs, if and subject to such
terms as may be specified by the Committee, including terms that may provide for
forfeiture of such dividend equivalents if the corresponding RSU is forfeited
and terms ensuring convenient administration of the Plan.

 

(r) Retirement: Termination of service with the Company after such Participant
has attained age 70, regardless of the length of such Participant’s service; or,
with the prior written consent of the Committee (excluding any member thereof
whose own Retirement is at issue in a given case), termination of service at an
earlier age after the Participant has completed six or more years of service
with the Company.

 

(s) Shares: Shares of common stock, par value $0.01 per share, of the Company.

 

3.  Shares Subject to the Plan

 

Subject to adjustment as provided in Section 9(a), the total number of Shares
reserved and available for delivery under the Plan for Awards outstanding at
May 2, 2003 or thereafter granted shall be 909,962. The Shares delivered under
the Plan may consist, in whole or in part, of authorized and unissued Shares or
treasury Shares. Shares subject to an Award under the Plan that is canceled,
expired, forfeited, settled in cash, or otherwise terminated without a delivery
of Shares to the Participant, including the number of Shares withheld or
surrendered in payment of

 

--------------------------------------------------------------------------------


 

any exercise or purchase price of an Award, will become available for Awards
under the Plan.

 

4.  Administration

 

(a) Administrative Authority. The Plan shall be administered by the Board or
Committee, provided that any determination increasing the amount or value of
Awards that may granted in any year shall be subject to the approval of the
Board. The Committee may delegate its duties and powers in whole or in part to
any subcommittee thereof consisting solely of at least two “non-employee
directors” within the meaning of Rule 16b-3 under the Act (or any successor rule
thereto). In addition, the Committee may delegate administrative
responsibilities, including with respect to deferrals implemented under the
Plan, to an executive officer or committee of executive officers and employees.
The Board and the Committee are authorized to interpret the Plan, to establish,
amend and rescind any rules and regulations relating to the Plan, and to make
any other determinations that either deems necessary or desirable for the
administration of the Plan. The Committee may correct any defect or supply any
omission or reconcile any inconsistency in the Plan in the manner and to the
extent the Committee deems necessary or desirable. Any decision of the Committee
in the interpretation and administration of the Plan, as described herein, shall
lie within its sole and absolute discretion and shall be final, conclusive and
binding on all parties concerned (including, but not limited to, Participants
and their beneficiaries or successors).

 

(b)  Restriction on Option Repricing. Without the prior approval of the
Company’s stockholders, Options granted under the Plan will not be repriced,
replaced or regranted through cancellation or by lowering the Option Price of a
previously granted Option. For this purpose, “repriced” means: (i) amending the
terms of an Option after it is granted to lower its exercise price; (ii) any
other action that is treated as a repricing under generally accepted accounting
principles; and (iii) canceling an Option at a time when its strike price is
equal to or greater than the fair market value of the underlying Stock, in
exchange for another Option, Restricted Stock, or other equity, unless the
cancellation and exchange occurs in connection with a merger, acquisition,
spin-off or other similar corporate transaction. A cancellation and exchange
described in clause (iii) of the preceding sentence will be considered a
repricing regardless of whether the Option, Restricted Stock or other equity is
delivered simultaneously with the cancellation, regardless of whether it is
treated as a repricing under generally accepted accounting principles, and
regardless of whether it is voluntary on the part of the Participant.

 

5.  Eligibility

 

A director who is not an employee of the Company or any subsidiary of the
Company as of the date that an Award is granted shall be eligible to participate
under this Plan.

 

--------------------------------------------------------------------------------


 

6.  Terms and Conditions of Options

 

Options granted under the Plan shall be non-qualified stock options for federal
income tax purposes, as evidenced by the related Option agreements, and shall be
subject to the foregoing and the following terms and conditions and to such
other terms and conditions, not inconsistent therewith, as the Board or the
Committee shall determine:

 

(a) Grants.  A Participant may receive grants of Options, on such dates and
authorizing the purchase of such number of Shares as determined by the Board or
Committee in its sole discretion. In addition, the Board or Committee may
authorize the grant of Options in lieu of payment of fees to eligible directors,
upon the election of the director, in accordance with Section 8. The Board or
Committee may set such other terms of Options granted hereunder, subject to the
explicit provisions of the Plan.

 

(b) Option Price.  The exercise price per Share of an Option shall be determined
by the Committee, but shall not be less than 100% of the Fair Market Value of
the Shares on the date an Option is granted.

 

(c) Exercisability.  Options granted under the Plan shall be exercisable at such
time and upon such terms and conditions as may be determined by the Committee,
but in no event shall an Option be exercisable more than ten years after the
date it is granted.

 

(d) Exercise of Options.  Except as otherwise provided in the Plan or in a
related Option agreement, an Option may be exercised for all, or from time to
time any part, of the Shares for which it is then exercisable. For purposes of
Section 6 of the Plan, the exercise date of an Option shall be the later of the
date a notice of exercise is received by the Company and, if applicable, (A) the
date payment is received by the Company pursuant to clauses (i), (ii) or
(iii) in the following sentence or (B) the date of sale by a broker of all or a
portion of the Shares being purchased pursuant to clause (iv) in the following
sentence. The exercise price for the Shares as to which an Option is exercised
shall be paid to the Company in full at the time of exercise at the election of
the Participant (i) in cash, (ii) in Shares having a Fair Market Value equal to
the aggregate Option exercise price for the Shares being purchased and
satisfying such other requirements as may be imposed by the Committee,
including, if no additional accounting expense to the Company will result, by
directing the withholding of Shares issuable upon exercise of the Option,
(iii) partly in cash and partly in such Shares, or (iv) through the delivery of
irrevocable instructions to a broker to deliver promptly to the Company an
amount equal to the aggregate Option exercise price for the Shares being
purchased not later than the time of delivery of the Shares to the broker,
subject to limitations under applicable law. No Participant shall have any
rights to dividends or other rights of a shareholder with respect to Shares
subject to an Option until the Participant has given written notice of exercise
of the Option, paid in full for such Shares and, if applicable, has satisfied
any other conditions imposed by the Committee pursuant to the Plan. The
Committee may impose restrictions on Option shares, subject to applicable law.

 

(e) Termination Provisions Relating to Certain Options.  An Option granted under
this Section 6 not in lieu of fees under Section 8 shall be subject to the

 

--------------------------------------------------------------------------------


 

following vesting and exercise terms in the event of termination of a
Participant’s service as a director:

 

(i)     Death.  If a Participant’s service as a director of the Company
terminates by reason of death after the date of grant of an Option, the
unexercised portion of such Option shall immediately vest in full and the Option
may thereafter be exercised only during the shorter of (A) the remaining stated
term of the Option or (B) five years after the date of death.

 

(ii)    Disability or Retirement.  If a Participant’s service as a director of
the Company terminates by reason of Disability or Retirement after the date of
grant of an Option, the unexercised portion of such Option shall immediately
vest in full and such Option may thereafter be exercised only during the shorter
of (A) the remaining stated term of the Option or (B) five years after the date
of such termination of service; provided, however, that if a Participant dies
within a period of five years after such termination of service, the unexercised
portion of the Option may thereafter be exercised, during the shorter of (A) the
remaining stated term of the Option or (B) the period that is the longer of five
years after the date of such termination of service or one year after the date
of death.

 

(iii)   Other Termination of Service.  Unless otherwise specified by the Board
not later than the time of grant of an Option, if a Participant’s service as a
director of the Company terminates for any reason other than death, Disability
or Retirement after the date of grant of an Option as described above, the
unexercised portion of an Option may thereafter be exercised only during the
period ending 90 days after the date of such termination of service, but only to
the extent to which such Option was exercisable at the time of such termination
of service.

 

7.  Terms and Conditions of Restricted Stock and Restricted Stock Units

 

Restricted Stock or RSUs granted under the Plan shall be subject to the
foregoing and the following terms and conditions and to such other terms and
conditions, not inconsistent therewith, as the Board or Committee shall
determine:

 

(a)           Grants.  A Participant may receive, on such dates as determined by
the Committee in its sole discretion, grants consisting of such amounts of
Restricted Stock or RSUs as determined by the Committee in its sole discretion.

 

(b)           Restrictions.  Restricted Stock and RSUs granted under the Plan
shall be subject to such vesting and forfeiture terms as may be specified by the
Board or Committee not later than the time of grant of the Award. For so long as
such Award is subject to a risk of forfeiture, such Award may not be sold,
transferred, pledged, assigned or otherwise disposed of under any circumstances.
Restricted Stock Units shall remain subject to restrictions on transferability,
in accordance with Section 12, for such periods, after the risk of forfeiture
has lapsed, as may be specified by the Committee. Thus, deferral of RSUs at the
election of the Participant is specifically authorized,

 

--------------------------------------------------------------------------------


 

provided that any election to defer RSUs that vest in 2005 or thereafter may be
elected at any time in 2005 (but prior to the vesting date of such RSUs), to the
fullest extent permitted under and in reliance upon Proposed Treasury Regulation
§ 1.409A, Preamble Section XI.C., and IRS Notice 2005-1, Q/A 19(c).

 

(c)           Acceleration.  Notwithstanding anything in the Plan to the
contrary, (i) the restrictions set forth in Section 7(b) of the Plan (including
any elected deferral period) shall automatically lapse in the event that a
Participant terminates service as a director of the Company as a result of death
or Disability, (ii) the risk of forfeiture of RSUs shall automatically lapse
upon a Change in Control, and shares shall be distributed in settlement of such
RSUs in accordance with Section 9(b), and (iii) the Committee (excluding any
member thereof whose own Award is at issue in a given case) may, in its sole
discretion, accelerate the lapsing of the restrictions set forth in Section 7(b)
of the Plan in the event that a Participant terminates service as a director of
the Company for any other reason, except no discretion may be exercised to
accelerate or change the time of distribution of RSUs subject to Section 409A of
the Internal Revenue Code (the “Code”) except as may be permitted under Section
409A. In the absence of such acceleration, all Shares of Restricted Stock and
all RSUs as to which the risk of forfeiture has not previously lapsed pursuant
to Section 7(b) of the Plan shall be forfeited upon the termination of a
Participant’s service with as a director of the Company for reasons other than
death or Disability.

 

8.  Issuance of Shares, Deferred Share Units, and Options in Lieu of Cash Fees

 

The Board or Committee may authorize the grant of Shares, Deferred Share Units,
or Options in lieu of cash fees otherwise payable to a non-employee director for
service to the Company in their capacity as a director, if and to the extent
elected by the director. Cash fees for these purposes includes annual retainer,
meeting fees, such fees for service as a member of a Board committee, and fees
for service in a leadership capacity with respect to the Board or a committee.
Awards granted under this Section 8 shall be subject to the foregoing and the
following terms and conditions and to such other terms and conditions, not
inconsistent therewith, as the Board or Committee shall determine:

 

(a) Grant of Shares or Deferred Share Units.  The number of Shares or Deferred
Share Units granted in lieu of cash fees shall be determined by dividing the
amount of cash fees being forgone or deferred by the director by the Fair Market
Value of a Share at the date such fees were otherwise payable or another date
designated by the Committee, not later than 90 days after the date such fees
were otherwise payable.

 

(b) Grant of Options.  The number of Options granted in lieu of cash fees shall
be determined by dividing the amount of cash fees being forgone by the director
by the Option value at the date such fees were otherwise payable or another date
designated by the Committee. Such designated date may be at any time within a
reasonable period, not exceeding approximately one year, over which the
director’s fees being forgone otherwise would have been payable. The Committee
may specify vesting and forfeiture terms to provide that the Option will not be
retained if the service for which the director would

 

--------------------------------------------------------------------------------


 

have received the cash fees is not in fact performed. Option value shall be
determined from time to time by the Committee, based on a reasonable stock
option valuation methodology consistently applied, provided that the Committee
may specify a uniform Option value or a formula for determining such value that
may remain in effect for a period of approximately one year, for administrative
convenience and to provide predictable terms to Participants committing to forgo
fees.

 

(c) Other Terms of Deferred Share Units and Options In Lieu of Fees.  Subject to
Section 6 and other provisions of the Plan, the Board or Committee may specify
the duration of Deferred Share Units and Options, settlement dates of Deferred
Share Units, any post-termination exercise periods of Options, and all other
terms of Awards to be granted in lieu of fees, including terms relating to the
deferral of such fees.

 

9.  Adjustments Upon Certain Events

 

Notwithstanding any other provision in the Plan to the contrary, the following
provisions shall apply to all Awards granted under the Plan:

 

(a) Generally.  In the event of any change in the outstanding Shares after the
Effective Date by reason of any Share dividend or split, reorganization,
recapitalization, merger, consolidation, spin-off, combination or exchange of
Shares of other corporate exchange, or any large, special, and non-recurring
distribution to Shareholders, the Committee in its sole discretion and without
liability to any person may make such substitution or adjustment, if any, as it
deems to be equitable, as to (i) the number or kind of Shares or other
securities issued or reserved for issuance pursuant to the Plan or pursuant to
outstanding Awards, (ii) the Option exercise price and/or (iii) any other
affected terms of such Awards, and the Committee make such adjustments to
outstanding Awards as it deems necessary or appropriate to preserve without
enlarging the rights of each Participant with respect to his or her Award.

 

(b) Change in Control.  In the event of a Change in Control, the Committee in
its sole discretion and without liability to any person may take such actions,
if any, as it deems necessary or desirable with respect to any Award (including,
without limitation, (i) the acceleration of an Award, (ii) the payment of a cash
amount in exchange for the cancellation of an Award and/or (iii) the requiring
of the issuance of substitute Awards that will substantially preserve the value,
rights and benefits of any affected Awards previously granted hereunder) as of
the date of the consummation of the Change in Control; provided, however, that
with respect to RSUs and Deferred Share Units, upon a Change in Control which
constitutes (or involves related transactions which constitute) “a change in the
ownership or effective control of the corporation, or in the ownership of a
substantial portion of the assets of the corporation,” within the meaning of
Proposed Treasury Regulation §§ 1.409A-3(a)(5) and (g)(5) (a “409A Change in
Control”) and any successor thereto, such Awards shall be distributed in a lump
sum not later than five business days after such Change in Control (except  such
distribution shall be simultaneous with the 409A Change in Control if necessary
to permit Participants to participate in a transaction that is related to the
409A Change in Control, such as a tender offer); and provided further, that the
Committee shall not otherwise exercise

 

--------------------------------------------------------------------------------


 

discretion hereunder to accelerate any distribution to the extent that such
acceleration would result in constructive receipt or tax penalties under Code
Section 409A prior to the actual distribution of the shares or cash to the
Participant.

 

10.  Successors and Assigns

 

The Plan shall be binding on all successors and assigns of the Company and a
Participant, including without limitation, the estate of such Participant and
the executor, administrator or trustee of such estate, or any receiver or
trustee in bankruptcy or representative of the Participant’s creditors, or any
designated beneficiary.

 

11.  Amendments and Termination

 

The Board may amend, alter, discontinue or terminate the Plan, except that any
amendment or alteration shall be subject to the approval of the Company’s
shareholders at or before the next annual meeting of shareolders for which the
record date is after the date of such Board action if (a) such shareholder
approval is required by any federal or state law or regulation or the rules of
any stock exchange or automated quotation system on which the Shares may then be
listed or quoted, or (b) such amendment or alteration would materially increase
the number of shares reserved for the purposes of the Plan, materially broaden
the class of persons eligible to participate in the Plan or materially increase
benefits accruing to Participants. The Board may, in its discretion, determine
to submit other amendments or alterations to the Plan to shareholders for
approval. The Committee may act to amend or alter the Plan, but only if the
amendment would not require shareholder approval and otherwise does not
materially increase the cost of the Plan to the Company. The Board or Committee
can act to amend outstanding Awards. The foregoing notwithstanding, no amendment
or other change to the Plan or to the terms of an outstanding Award shall be
made which would materially and adversely affect the rights of a Participant
under any Award theretofore granted without such Participant’s consent.

 

12.  Nontransferability of Awards

 

An Award shall not be transferable or assignable by the Participant otherwise
than by will or by the laws of descent and distribution. During the lifetime of
a Participant, an Award shall be exercisable only by such Participant. An Award
exercisable after the death of a Participant may be exercised by the legatees,
personal representatives or distributees of the Participant or a beneficiary
designated in accordance with procedures specified by the Company.
Notwithstanding anything to the contrary herein, the Committee, in its sole
discretion, shall have the authority to waive this Section 12 (or any part
thereof) to the extent that this Section 12 (or any part thereof) is not
required under the rules promulgated under any law, rule or regulation
applicable to the Company and is not required in order that the Participant not
be subject to constructive receipt of income or tax penalties under Code Section
409A prior to the actual distribution of shares or cash in settlemenet of the
Award.

 

--------------------------------------------------------------------------------


 

13.  Nonexclusivity of the Plan

 

Neither the adoption of the Plan by the Board nor any submission of the Plan or
amendments thereto to a vote of shareholders of the Company shall be construed
as creating any limitations on the power of the Board or Committee to adopt such
other compensatory arrangements as it may deem desirable, including, without
limitation, the granting of awards otherwise than under the Plan, and such other
arrangements may be either applicable generally or only in specific cases.

 

14.  Choice of Law

 

The Plan shall be governed by and construed in accordance with the laws of the
State of New York applicable to contracts made and to be performed in the State
of New York.

 

15.  Effectiveness of the Plan and Plan Termination

 

The Plan became effective as of the Effective Date. The Plan will terminate at
such time as no Shares remain available for issuance and the Company has no
further obligations with respect to outstanding Awards.

 

--------------------------------------------------------------------------------
